DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2020 has been considered by the examiner and been placed of record in the file.

35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations in claim 13 has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a generic placeholder “setting unit” coupled with such functional languages as “configured to set without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 13 is interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre- AIA ), sixth paragraph limitations.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 13 recites the means plus function limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for the claimed functions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sorting tree does not reasonably provide enablement for realizing a “setting unit”. 

Allowable Subject Matter
Claims 7-8, 10 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashizaki et al. (US 2015/0178338 A1) in view of Acharya et al. (US 20180232648 A1).

Claim 1. Hayashizaki et al. disclose an information processing method (FIG. 2-5) in which an object of interest is classified using node group information (read as attaches depth information as metadata, indicative of a hierarchical depth in a tree structure, to key information on each node of each record included in the acquired record groups [0051]) defining a node group having modeled a scheme of classification as a tree structure (FIG. 3A-D) and having grouped nodes possessing a same parent node (FIG. 3A-D), the method comprising: 
setting depth information (read as attaches depth information as metadata, indicative of a hierarchical depth in a tree structure, to key information on each node of each record included in the acquired record groups [0051]) for determining whether to perform classification for a particular node group when sequentially traversing node groups from the parent node in the tree structure using the node group information to classify the object of interest (read as attaches depth information as metadata, indicative of a hierarchical depth in a tree structure, to key information on each node of each record included in the acquired record groups [0051].); and 
Hayashizaki et al. disclose the idea of sorting tree however, they do not explicitly disclose the classification process as:
classifying the object of interest by sequentially traversing node groups from the parent node in the tree structure using the node group information, and providing a classification result, 
wherein classifying the object of interest varies a depth up to which node groups are sequentially traversed from the parent node to classify the object of interest, in accordance with setting of the depth information.
However, in the related field of endeavor Acharya et al. disclose:
classifying the object of interest by sequentially traversing node groups from the parent node in the tree structure using the node group information (read as At the top of such structures is a single classification, the root node, which applies to all objects below it… subordinate tiers of nodes in the hierarchy contain progressively more detailed classifications associated with various subsets of a total set of classified objects [0249].), and providing a classification result (FIG. 11, provide classification results of objects of interest. Paragraphs [0254-0256] provide steps of classification of objects.), 
wherein classifying the object of interest varies a depth up to which node groups are sequentially traversed from the parent node to classify the object of interest, in accordance with setting of the depth information(FIG. 11, provide classification results of objects of interest. Paragraphs [0254-0256] provide steps of classification of objects.).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Hayashizaki et al. with the teaching of Acharya et al. in order to efficiently process large quantities of data within tolerable time intervals (Acharya et al. [0002]).

Claim 2. The information processing method according to claim 1, the combination of Hayashizaki et al. and Acharya et al. teaches,
wherein the classifying the object of interest includes classifying the object of interest using the node group information (Acharya et al.: FIG. 11, provide classification results of objects of interest. Paragraphs [0254-0256] provide steps of classification of objects.), by referencing a management table (Acharya et al.: read as attributes associated with a particular domain topic 1102 are in the form of data elements stored in a database, such as a relational database [0252]) having associated the node group in the node group information with parameters related to the node group (Hayashizaki et al.: read as attaches depth information as metadata, indicative of a hierarchical depth in a tree structure, to key information on each node of each record included in the acquired record groups [0051]).

Claim 3. The information processing method according to claim 2, the combination of Hayashizaki et al. and Acharya et al. teaches,
wherein the classifying the object of interest includes controlling the depth up to which node groups are sequentially traversed from the parent node to classify the object of interest (Acharya et al.: FIG. 11, provides classification results of objects of interest. Paragraphs [0254-0256] provide steps of classification of objects.), by determining whether a predetermined condition is satisfied based on the parameters (Acharya et al.: FIG. 11, provides classification results of objects of interest. Paragraphs [0254-0256] provide steps of classification of objects.).

Claim 4. The information processing method according to claim 3, the combination of Hayashizaki et al. and Acharya et al. teaches,
wherein the parameters of the management table include information of processing time required for a process of classifying the object of interest (Acharya et al.: FIG. 13, provides time of occurrence/processing of events), and 
the classifying the object of interest includes controlling the depth up to which node groups are sequentially traversed from the parent node to classify the object of interest (Acharya et al.: FIG. 11, provides classification results of objects of interest. Paragraphs [0254-0256] provide steps of classification of objects.), by determining whether accumulated processing time from a root node exceeds a predetermined processing time based on information of the processing time (FIG. 13, provides time of occurrence/processing of events).

Claim 5. The information processing method according to claim 3, the combination of Hayashizaki et al. and Acharya et al. teaches,
wherein the parameters of the management table include information of size of the node group in the node group information (Acharya et al.: read as a graphical presentation of the most relevant terms 1414 for the selected topic. Likewise, as shown in FIG. 14, the term frequency for the selected topic 1416 and for the corpus overall 1418 are graphically depicted for the selected domain topic [0290]), and 
the classifying the object of interest includes performing control so as to sequentially traverse node groups with a high priority (Acharya et al.: FIG. 11, provides classification results of objects of interest. Paragraphs [0254-0256] provide steps of classification of objects. For example the priority is related to the type of screws are related to the application), by determining whether the size accumulated from a root node exceeds a predetermined size based on the size information (Acharya et al.: read as a graphical presentation of the most relevant terms 1414 for the selected topic. Likewise, as shown in FIG. 14, the term frequency for the selected topic 1416 and for the corpus overall 1418 are graphically depicted for the selected domain topic [0290]).

Claim 6. The information processing method according to claim 3, the combination of Hayashizaki et al. and Acharya et al. teaches,
wherein the parameters of the management table include information of capability (Acharya et al.: FIG. 13, provides time of occurrence/processing of events. Time to process an event is a type of capability information.) of an information processing apparatus required for processing the node group in the node group information (Acharya et al.: FIG. 13, provides time of occurrence/processing of events), and 
the classifying the object of interest includes performing control so as to sequentially traverse node groups in accordance with capability of an information processing apparatus based on the capability information (Acharya et al.: FIG. 13, provides time of occurrence/processing of events. Time to process an event is a type of capability information.).

Claim 9. The information processing method according to claim 1, the combination of Hayashizaki et al. and Acharya et al. teaches,
wherein the node group information includes information defining a node group having modeled one or more mutually independent schemes of classification as a tree structure and having grouped nodes possessing a same parent node (Hayashizaki et al.: read as attaches depth information as metadata, indicative of a hierarchical depth in a tree structure, to key information on each node of each record included in the acquired record groups [0051]. FIG.3, Node information includes difference  of the branching paths.).

Claim 11. The information processing method according to claim 1, the combination of Hayashizaki et al. and Acharya et al. teaches,
further comprising displaying the classification result (Hayashizaki et al.: read as an output device like a display device such as a CRT display or a liquid crystal display to accept input of record groups and perform display output of the result of the merge sort [0049]).

Claim 13. Hayashizaki et al. disclose an information processing apparatus (read as any other processor such as a CPU (central processing unit) or GPU may be used to perform merge sort processing [0146]) that classifies an object of interest using node group information defining a node group having modeled a scheme of classification as a tree structure and having grouped nodes possessing a same parent node (read as attaches depth information as metadata, indicative of a hierarchical depth in a tree structure, to key information on each node of each record included in the acquired record groups [0051]. FIG. 3), the apparatus comprising: 
one or more processors (read as any other processor such as a CPU (central processing unit) or GPU may be used to perform merge sort processing [0146]); and 
a memory storing instructions which, when the instructions are executed by the one or more processors (read as Upon running the computer program, a load module is loaded into a memory incorporated in the FPGA 11 to run the computer program [0045]), cause the information processing apparatus to function as: 
a setting unit configured to set depth information (read as attaches depth information as metadata, indicative of a hierarchical depth in a tree structure, to key information on each node of each record included in the acquired record groups [0051]. FIG. 3) for determining whether to perform classification for a particular node group when sequentially traversing node groups from the parent node in the tree structure using the node group information to classify the object of interest (read as attaches depth information as metadata, indicative of a hierarchical depth in a tree structure, to key information on each node of each record included in the acquired record groups [0051].); and 
Hayashizaki et al. disclose the idea of sorting tree however, they do not explicitly disclose the classification process as:
a processing unit configured to classify the object of interest by sequentially traversing node groups from the parent node in the tree structure using the node group information, and provide a classification result, 
wherein the processing unit varies a depth up to which node groups are sequentially traversed from the parent node to classify the object of interest, in accordance with setting of the depth information.
However, in the related field of endeavor Acharya et al. disclose:
a processing unit configured to classify the object of interest by sequentially traversing node groups from the parent node in the tree structure using the node group information, and provide a classification result (read as At the top of such structures is a single classification, the root node, which applies to all objects below it… subordinate tiers of nodes in the hierarchy contain progressively more detailed classifications associated with various subsets of a total set of classified objects [0249].), and providing a classification result (FIG. 11, provide classification results of objects of interest. Paragraphs [0254-0256] provide steps of classification of objects.), 
wherein the processing unit varies a depth up to which node groups are sequentially traversed from the parent node to classify the object of interest, in accordance with setting of the depth information (FIG. 11, provide classification results of objects of interest. Paragraphs [0254-0256] provide steps of classification of objects.).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Hayashizaki et al. with the teaching of Acharya et al. in order to efficiently process large quantities of data within tolerable time intervals (Acharya et al. [0002]).

Claim 14. Hayashizaki et al. disclose a non-transitory computer-readable storage medium storing a program for causing an information processing apparatus (read as Upon running the computer program, a load module is loaded into a memory incorporated in the FPGA 11 to run the computer program [0045]) that classifies an object of interest using node group information defining a node group having modeled a scheme of classification as a tree structure (FIG. 3) and having grouped nodes possessing a same parent node to execute an information processing method (FIG. 3), the information processing method comprising: 
setting depth information (read as attaches depth information as metadata, indicative of a hierarchical depth in a tree structure, to key information on each node of each record included in the acquired record groups [0051]) for determining whether to perform classification for a particular node group when sequentially traversing node groups from the parent node in the tree structure using the node group information to classify the object of interest; and 
Hayashizaki et al. disclose the idea of sorting tree however, they do not explicitly disclose the classification process as:
classifying the object of interest by sequentially traversing node groups from the parent node in the tree structure using the node group information, and providing a classification result, 
wherein the classifying the object of interest varies a depth up to which node groups are sequentially traversed from the parent node to classify the object of interest, in accordance with setting of the depth information.
However, in the related field of endeavor Acharya et al. disclose:
classifying the object of interest by sequentially traversing node groups from the parent node in the tree structure using the node group information, and providing a classification result, (read as At the top of such structures is a single classification, the root node, which applies to all objects below it… subordinate tiers of nodes in the hierarchy contain progressively more detailed classifications associated with various subsets of a total set of classified objects [0249].), and providing a classification result (FIG. 11, provide classification results of objects of interest. Paragraphs [0254-0256] provide steps of classification of objects.), 
wherein the classifying the object of interest varies a depth up to which node groups are sequentially traversed from the parent node to classify the object of interest, in accordance with setting of the depth information (FIG. 11, provide classification results of objects of interest. Paragraphs [0254-0256] provide steps of classification of objects.).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Hayashizaki et al. with the teaching of Acharya et al. in order to efficiently process large quantities of data within tolerable time intervals (Acharya et al. [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646